      Case 3:20-cv-00059-DPM-JTR Document 43 Filed 12/02/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

LISA RYAN MURPHY                                                                    PLAINTIFF
ADC #760343

V.                             No. 3:20CV00059-DPM-JTR

SHONDA FIELDS, Nurse, et al.                                                   DEFENDANTS

                                            ORDER

       Defendants Shonda Fields, Dr. Jeffrey Stieve, Dr. Joseph Hughes, Betty

Hutchinson, Judy Baiza, and David Kizer have filed a Motion for Partial Summary

Judgment on the issue of exhaustion, a Brief in Support, and a Statement of Facts.

Docs. 40, 41 & 42. Plaintiff has a right to file a Response to that Motion.

       At the summary judgment stage, a plaintiff cannot rest upon mere allegations

and, instead, must meet proof with proof. See Fed. R. Civ. P. 56(e). This means that

Plaintiff’s Response should include her legal arguments, as well as affidavits, 1

prison records, or other evidence establishing that there is a genuine issue of material

fact that must be resolved at a hearing or trial.

       Furthermore, pursuant to Local Rule 56.1, Plaintiff must separately file a

“short and concise statement of material facts as to which she contends a genuine



       1
         The affidavit must be based upon the personal knowledge of the person executing the
affidavit and must be either: (1) sworn and subscribed to by a notary public; or (2) executed under
penalty of perjury, as provided for by 28 U.S.C. § 1746.
      Case 3:20-cv-00059-DPM-JTR Document 43 Filed 12/02/20 Page 2 of 3




dispute exists to be tried.” Defendants’ Statement of Facts (Doc. 42) contains room

for Plaintiff to write, below each numbered paragraph, whether she “agrees” or

“disagrees” with Defendants’ factual statement. If Plaintiff disagrees, she must

explain, in the provided space, why she disagrees and include a citation to the

evidence she is relying on to support her version of the disputed fact. If Plaintiff

relies on documents that have been previously filed in the record, she must

specifically refer to those documents by docket number and page. The Court will not

sift through the file to find support for Plaintiff’s factual contentions. See Crossley

v. Georgia-Pacific Corp., 355 F.3d 1112, 1113-14 (8th Cir. 2004) (affirming the

grant of summary judgment because a plaintiff failed to properly refer to specific

pages of the record that supported his position).

      IT IS THEREFORE ORDERED THAT:

      1.     Plaintiff has until and including January 4, 2021, to file a Response to

Defendants’ Motion for Partial Summary Judgment and a separate Statement of

Disputed Facts that comply with Fed. R. Civ. P. 56, Local Rule 56.1, and the

instructions in this Order.

      2.     Plaintiff is advised that the failure to timely and properly file a

Response and Statement of Disputed Facts will result in: (a) all of the facts in

Defendants’ Statement of Facts being deemed undisputed by Plaintiff; and (b) the

possible dismissal of this action, without prejudice, pursuant to Local Rule 5.5(c)(2).


                                          2
Case 3:20-cv-00059-DPM-JTR Document 43 Filed 12/02/20 Page 3 of 3




DATED this 2nd day of December, 2020.



                             ____________________________________
                             UNITED STATES MAGISTRATE JUDGE




                                3
